PER CURIAM.
Petitioner seeks certiorari review of an order disqualifying him from representing himself. We grant the petition. See § 454.18, Fla. Stat. (1997).
Petitioner has been sued as an individual and in his capacity of Wayne Carson, P.A. Petitioner seeks only to represent himself in his individual capacity. He has retained outside counsel to represent Wayne Carson, P.A. The trial court’s order of disqualification is quashed to the extent it precludes petitioner, Wayne Carson from representing himself in his individual capacity.
GLICKSTEIN, SHAHOOD and GROSS, JJ., concur.